DETAILED ACTION
Response to Amendment
1.	Applicant’s amendments to claims 1 and 4-7 have overcome every objection and 35 U.S.C. 112 rejection previously set forth against the specification and the recited claims in the Final Office Action mailed 04/19/2022. The cancellation of claims 8-9 and the presentation of claim 11 is also acknowledged.
Response to Arguments
2.	All arguments considered were filed 06/08/2022.
3.	Applicant’s arguments, see pg. 5, with respect to claim objections have been fully considered and are persuasive. All objections to the claims have been withdrawn. 
4.	Applicant’s arguments, see pg. 5, with respect to the rejections of claims 1-10 under 35 U.S.C. 112 have been fully considered and are persuasive. All 35 U.S.C. 112(a) and 112(b) rejections of claims 1-10 have been withdrawn. 
5.	Applicant’s arguments, see pg. 6-7, regarding the 35 U.S.C. 103 rejections of claims 1, 3-4, 6-7, and 10 have been fully considered and were persuasive. 
REASONS FOR ALLOWANCE
Claim(s) 1-7 and 10-11 is/are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Mokhtar (WO 2015166157 A1) in view of Stankiewicz et al. (US 20190099586 A1), Dabel (US 20150257833 A1), and Ritchey (US 20070088281 A1) discloses a closed-circuit dressing system for a peripherally inserted central catheter (PICC) site, comprising a breathable bag extending from a distal end to a proximal end, the proximal end having an opening, a dressing film having an adhesive along an entirety of one transparent surface, wherein a film periphery of the dressing film is dimensioned to circumscribe said PICC site, a moisture indicator ring inward of said film periphery, and a breathable film dressing reinforcement having an inner periphery generally coextensive with a ring periphery of the moisture indicator ring, and the breathable film dressing reinforcement having an outer periphery generally coextensive with said film periphery, wherein the moisture indicator ring and the breathable film dressing reinforcement are disposed along the one transparent surface, whereby the opening is overlain by the dressing film during use. However, Mokhtar as modified fails to disclose the moisture indicator ring and the breathable film dressing reinforcement are disposed along the one transparent surface in such a way as to be coplanar and contiguous along their respective ring and inner peripheries, whereby the opening is overlain by and visible through the dressing film during use. The prior art of record, either alone or in combination, fails to disclose or render obvious a closed-circuit dressing system for a PICC site wherein a moisture indicator ring and a breathable film dressing reinforcement are disposed along one transparent surface of a dressing film in such a way as to be coplanar and contiguous along their respective ring and inner peripheries, whereby a proximal end opening of a breathable bag is overlain by and visible through the dressing film during use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783